157 Mich. App. 563 (1987)
403 N.W.2d 836
RANGEL
v.
UNIVERSITY OF MICHIGAN
Docket No. 88214.
Michigan Court of Appeals.
Decided February 3, 1987.
Ronald B. Keys (by Robert B. Reizner), for plaintiff.
Butzel, Long, Gust, Klein & Van Zile (by Robert M. Vercruysse and Kathleen B. Hayward), for defendant.
Before: M.J. KELLY, P.J., and SULLIVAN and D.R. CARNOVALE,[*] JJ.
PER CURIAM.
Plaintiff appeals from an order of summary disposition under MCR 2.116(C)(4), by which the circuit court dismissed her civil rights *564 claim against the University of Michigan on the ground that exclusive subject matter jurisdiction was in the Michigan Court of Claims. We reverse and remand.
While it is generally true that the Court of Claims has exclusive jurisdiction over "all claims and demands, liquidated or unliquidated, ex contractu or ex delicto, against the state" or any of its agencies, MCL 600.6419(1)(a); MSA 27A.6419(1)(a), this Court has previously held in Littsey v Wayne State University, 108 Mich. App. 406, 412-414; 310 NW2d 399 (1981), lv den 413 Mich. 882 (1982), that exclusivity does not extend to civil rights claims, such as those asserted under the Michigan Handicappers' Civil Rights Act, MCL 37.1101 et seq.; MSA 3.550(101) et seq., which are to be brought in circuit court. As noted in Littsey, the scope of the subject matter jurisdiction of the Michigan Court of Claims is defined entirely by statute. The legislative mandate generally granting exclusive subject matter jurisdiction in the Court of Claims expressly limits that jurisdiction as follows:
This chapter shall not deprive the circuit court of this state of jurisdiction over actions brought by the taxpayer under the general sales tax act, ... or proceedings for declaratory or equitable relief, or any other actions against state agencies based upon the statutes of this state in such case made and provided, which expressly confer jurisdiction thereof upon the circuit court. [MCL 600.6419(4); MSA 27A.6419(4) (as amended by 1984 PA 212).]
Since an action filed under the Civil Rights Act, MCL 37.2101 et seq.; MSA 3.548(101) et seq., is "based upon" Michigan statute, the circuit court has subject matter jurisdiction over claims against the state if that statute expressly confers such jurisdiction. Section 801 of the Civil Rights Act *565 directs an aggrieved individual to file in circuit court "a civil action for appropriate injunctive relief or damages, or both." MCL 37.2801(1); MSA 3.548(801)(1). See, 108 Mich. App. 413. A similar holding may be inferred from this Court's opinion in Marsh v Dep't of Civil Service, 142 Mich. App. 557, 561-562; 370 NW2d 613 (1985), lv den 424 Mich. 880 (1986), where it was held that the circuit court had jurisdiction to hear claims under the Civil Rights Act filed by state civil service employees. See also, Walters v Dep't of Treasury, 148 Mich. App. 809; 385 NW2d 695 (1986), lv den 425 Mich. 872 (1986).
The trial court in this case erred in concluding that the Michigan Court of Claims had exclusive subject matter jurisdiction over plaintiff's employment discrimination claim against the defendant. The order of summary disposition entered October 1, 1985, is reversed to the extent that it disposes of plaintiff's claim under the Civil Rights Act on this jurisdictional ground. Since plaintiff has not appealed the dismissal of any of her other claims against the defendant, she is limited on remand to her civil rights claim.
Reversed.
NOTES
[*]  Recorder's Court judge, sitting on the Court of Appeals by assignment.